Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/19/2021 has been entered. Claims 9-10 and 12-17 remain pending in this application. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Louis Woo on 3/8/2021. 
The claim amendment dated 1/19/2021 has been entered and amended as follows: 
In claim 9, page 2, line 9 after “wherein the introducer has a side opening on the outside of the curve of the machine end portion” ---and; wherein the introducer is rigid.--- has been added.
In claim 15, page 3, line 10 after “that the introducer has a side opening on the outside of the curve of the machine end portion” --- that the introducer is rigid,--- has been added.
In claim 16, page 4, line 12 after “forming a smoothly continuous curve with the patient end region but in the opposite sense” --- wherein the introducer is rigid,--- has been added.

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 9, 15, 16 or dependents therein.
The following is an Examiner’s statement for reasons for allowance:
Tebbutt (WO 2006/087512), the closest prior art of record, discloses an S-shaped introducer for inserting a tube into a patient, with a patient end region curved in one sense and a machine end region curved in the opposite sense, the introducer being slid along a guidewire during insertion . Tupper does not disclose the “wherein the introducer has a side opening on the outside of the curve of the machine and portion” and “wherein the introducer is rigid”, and it would not have been obvious to provide Tebbutt with such a feature. Tebbutt teaches a flexible, bendable introducer that allows it to be manipulated during the tracheostomy procedure and it would not have been obvious to change the type of material to be rigid. Further, Tebbutt teaches the opening on the terminal end of the machine end of the introducer, in modifying the opening to be on the side of the machine end, it would not have been obvious to place the opening on the outside of the curve as, during insertion, manipulating the introducer to be on the outside of the curve would position insertion upwardly into the throat as opposed to downward, which is the method disclosed by Tebbutt.
Tupper (US PGPub 2009/312784), the closest prior art of record, discloses an S-shaped introducer for inserting a tube into a patient, with a patient end region curved in one sense and a machine end region curved in the opposite sense, the introducer being slid along a guidewire during insertion, the introducer having a side opening on the machine end portion. Tupper does not disclose the “wherein the introducer has a side opening on the outside of the curve of the 
Accordingly, claims 9, 15, 16 and dependents therein patentably define over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785   

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799